                                                                               FILeS
                                                                       U.S. DISTRICT CUUni
                    IN THE UNITED STATES DISTRICT COURT FOR
                                                                            SAVANNAH DIV.
                          THE SOUTHERN DISTRICT OF GEORGIA
                                                                       2013 HFC 23 PH |:U5
                                  SAVANNAH DIVISION


 MARION SMITH,                                                        CLERK
                                                                            SO.0I5=FOF::®C
          Movant,

 V.                                                    CASE NOS. CV419-306
                                                                  CR407-288
 UNITED STATES OF AMERICA,

          Respondent.


                                           ORDER


          Before    the   Court    is      the   Magistrate    Judge's        Report   and

Recommendation (Doc. 2), to which no objections have been filed.^ After

careful      consideration      and   review     of   the   record,   the     report   and

recommendation (Doc. 2} is ADOPTED as the Court's opinion in this

case. Accordingly, Movant's unauthorized successive § 2255 motion is

DISMISSED. As a result, Movant's subsequent Motion to Appoint Counsel

(Doc. 3) is DISMISSED AS MOOT. In addition. Plaintiff is not entitled

to    a   Certificate     of   Appealability,     rendering    moot    any request to

proceed in forma pauperis on appeal. The Clerk is DIRECTED to close

this case.
                                   >/Z-p
           SO ORDERED this                 day of December 2019.




                                             WILLIAM T. MOORE,
                                             UNITED STATES DISTRICT COURT
                                            SOUTHERN   DISTRICT OF GEORGIA


 1 Unless otherwise stated, all citations are to Movant's civil
 docket on this Court's electronic filing system, CV419-306.
